Bronson, J.
(dissenting). This action is based upon the theory of a conversion, waiving the tort and claiming the right to recover the reasonable value of buildings and improvements. upon an implied promise. The complaint alleges the construction of certain buildings, pursuant to a lease upon the land; the sale of the land together with such buildings by the defendant to one Burghart; that Burghart took possession thereof ; that defendant had no right to sell such buildings; that defendant received the benefit of such buildings in the purchase price of such land which in good conscience he should pay to the plaintiff; that plaintiff elects to waive the tort and to hold the defendant for the reasonable value of such buildings upon an implied promise to pay the value therefor; that defendant elected to purchase such buildings; that in the month of October, 1920, he promised to pay plaintiff, for such buildings, $1,139.40. For another cause of action, the plaintiff alleges that in January, 1921, the matter was compromised between the parties and the defendant agreed to pay the plaintiff $783.50; that defendant failed to comply with such compromise, and the plaintiff now elects to sue the defendant for the full amount.
In order to understand the legal status bet-ween the parties, some additional facts beyond those stated in the majority opinion must be shown: Defendant, Baker, made to plaintiff, Gunther, on October 31, 1917, a. *1077cropper’s contract for a period of three years. Defendant Baker made to one Burghart, on June 18, 1920, a contract for deed covering the land, section 31, wherein he agreed to convey the same by warranty deed upon performance of the covenants, conditions, and stipulations therein contained. This contract contained no stipulation nor reference to any buildings or improvements. The record does not disclose the making of any deed from defendant, Baker, to Burghart. Burghart made to plaintiff, Gunther, on August 5, 1920, a contract for a deed covering said section, where Burghart agreed to convey the same by warranty deed upon performance of the covenants, conditions, and stipulations therein contained: This contract made no reference to any buildings or improvements. Burghart testified that he was told prior to the time of the contract with Baker that there was a renter’s lease; that some of the buildings'belonged to the renter; that he knew that some of the improvements belonged to the tenant. Upon direct examination he testified that he bought the buildings and improvements and took into consideration.such buildings and improvements in fixing the purchase price; that he bought the real estate; that he did not know what went with the real estate in North Dakota, but in Minnesota through a warranty deed he would get the improvements. Further, he -testified that after the contract was made defendant Baker mentioned that he had a contract with the renter entitling such renter to the building part; that he told Mr. Baker that such agreement was between him and the renter. The plaintiff, Gunther, testified that he never moved from the premises; that the buildings are still there; that on August 4, 1920, Burghart came out there to see him. Fie then -told Burghart that he owned the buildings; that it was then understood and agreed that his lease provided for such buildings; that it was then understood that he should settle for the buildings with defendant, Baker, that on August 5, 1920, he bought from Burghaft the land and these buildings upon it. Prior to October, 1920, and to the time of the contracts for a deed involved, there is no evidence in the'record of any offer or agreement on the part of the plaintiff, Gunther, to sell the buildings, or on the part of the defendant, Baker, to buy the same. In fact, there is no evidence at all in the record, excepting the letters mentioned in the majority opinion, showing any desire to sell such buildings by the plaintiff, or any desire to purchase the same by the defendant. The first intimation of any controversy concerning the buildings is contained in a letter from the cashier, Sprecher, to defendant, Baker, dated October 20, 1920, wherein he states that Gunther is claiming, under the *1078contract, that Baker should pay him for his buildings on the place out of this year’s crop, since the land had been sold to another man. At that time plaintiff had purchased the land through the contract for a deed from Burghart. In response to this letter, defendant Baker wrote to the bank the letter, dated October 23,1920, mentioned in the majority opinion. The cashier, Sprecher, responded on November 5, 1920, setting up a statement of the property claimed by Gunther, aggregating in amount $1,138.90. On November 26, 1920, this cashier again wrote that plaintiff, Gunther, had left storage tickets with the bank covering one-fourth of the crops raised that year; that Gunther desired a settlement in regard to the fences and buildings before these storage checks were turned over to Baker. In this connection it is to be noted that the farm contract provided for reception of one-fourth of the crop by Baker. At this time also it is to be noted that Baker had already conveyed by contract for deed to Burghart, and Burghart likewise had conveyed to the plaintiff Gunther. On December 4th, 1920, the cashier again wrote, requesting Baker to advise concerning his plans towards cleaning the matter-up. In response to these letters of November 26th and December 4th, Baker, on December 10th, wrote the letter mentioned in the majority opinion. Subsequent correspondence involved the amount to be paid and the method of payment. Finally, on January 3rd, 1921, the cashier, Sprecher, advised Baker by letter that Gunther desired to accept the offer of $783.50 in payment for the buildings upon the understanding that such amount should be paid in cash. On January 24th 1921, defendant Baker responded by stating that he had been trying to raise money to take care of this Gunther deal but he was unable so to do. He desired Gunther to take his note for the unpaid balance. Prior to this time, on January 19th, 1921, Gunther had written to Baker that settlement must be made within 10 days; otherwise his agreement to accept settlement would be cancelled. In the majority opinion it is stated “It is certain, however, that Gunther bought all the itnerests that Burghart purchased from Baker and Burkhart testified that he had bought everything there was upon the land.” “There is no dispute in the evidence that Gunther purchased all of the interest of Burghart and in the light of the defendant’s admissions there could be no question as to the plaintiff’s right to recover $783.50.” It is self-evident that the majority opinion assumes that upon the making of the contract for a deed by Baker to Burghart, a right title, and interest in the improvements erected by Gunther passed to Burghart. It ought to manifest that upon this record such assumption *1079is erroneous. When Burghart made this contract for a deed with Baker he had notice of the fact, and knew, that these improvements belonged to Gunther. At that time, as between Baker and Gunther, or, as between Burghart and Gunther, these improvements belonged to Gunther: No act of Baker’s could deprive Gunther of these improvements without his consent. There is no evidence in the record that at that time Gunther had made, then or previously, any offer to sell such improvements to Baker or that Baker had agreed to buy them.
As a matter of fact, the farm contract between Gunther and Baker was then in force and the three-year-period thereof would not expire for many months after the date of the contract for a deed. The stipulation in such contract with Gunther provided that if he should desire to sell such improvements to Baker at the expiration of lease he should do so at the cost of material or, he should remove the same at expiration of lease. In accordance with the specific stipulation, the time had not then arrived for Gunther to sell, or, for Baker to buy. Can there be any question of the right of Gunther to have removed these improvements upon the termination of his cropper’s contract as against Burghart who had notice and knowledge of Gunther’s rights? Furthermore, on August 4th, A920, Burghart was advised by Gunther, who was then in possession of the land, that these improvements on this land belonged to, and were owned, by him (Gunther). Nevertheless, on the next day, August 5th, 1920, Burghart agrees and assumes to sell to Gunther these very improvements, so claimed to be owned by Gunther, and concerning which he had direct information from Gunther to such effect. At that time it is manifest that Gunther had no idea nor thought that these improvements had either been sold to, or converted by, Baker: Otherwise, how could Gunther claim ownership therein? Manifestly, at that time, as between Gunther and Burghart, or Gunther and Baker, these improvements were then owned and claimed to be owned by Gunther. Then Burghart had no more right to sell the same than Baker had possessed. Manifestly, no act of conversion by Baker could have occurred when the improvements rvere continuously retained, possessed and claimed by Gunther and when the land was sold to Burghart and held by Burghart with knowledge that these improvements did belong to Gunther. Accordingly, the statement in the majority opinion that Gunther bought all the interests that Burghart had purchased from Baker can mean nothing more than such interest as Baker himself had in the land. The complaint is based upon a conversion with the tort waived and the right asserted to sue upon the *1080implied promise. Upon the facts, it is novel indeed to contend for a principle of law that one may continuously claim, possess, and own property, fixtures attached to land, and, at the same time, may assert successfully that such property has been converted by the mere act of the land owner in selling the land to one with knowledge of the possessor’s rights in such fixtures. The only justification for the award of a- judgment against the defendant has its basis in admissions made by the defendant in letters. These negotiations in the letters took place after the contracts for a deed had been made between Baker, Burghart and Gunther. Gunther throughout was in possession of his improvements. Gunther throughout claimed ownership therein. He asserted the right to recover for these improvements against Baker at a time when Baker was not informed that Gunther had purchased the land from Burghart; at a time, further, when Baker had the right to assume that he would receive his share of the 1920 crop, pursuant to the contract; at a time when the question concerning the improvements was one for another agreement between the parties, to be determined at the expiration of such farm contract. Then, Gunther had everything to gain and nothing to lose: Baker could not deprive him of his improvements against his consent; Burghart could not so do: They belonged .to him, pursuant to the farm contract. He could not be dispossessed thereof except by his desire and agreement to sell. In one of his letters Baker expresses the sentiment that he was sick of his wrangling; that he would do anything to close it. This expresses a thought of compromise, not of legal liability. The deal between Baker and Burghart was in the nature of a land trade. The testimony of Burghart is neither clear nor concise concerning any express understanding that he was purchasing the improvements of the tenant Gunther. Furthermore, he expresses the sentiment in his testimony that he was entitled to such improvements because he received in his contract an agreement to convey by warranty deed and because a warranty deed conveys everything attached to the land. The record wholly fails to prove, prior to, or at the time of, the conveyance by contract to Burghart, that Gunther had agreed to sell; that Baker had agreed to buy, or that Burghart expressly understood that he was receiving these improvements which he then knew belonged to Gunther. The admissions subsequently made by Baker in his letters in an evident effort between the parties to compromise their difficulties are wholly insufficient in law or in equity to establish any conversion. This is further evident when the undisputed facts show that Gunther never for *1081a moment was deprived of these improvements and never for a moment relinquished his claim of ownership therein.. This, is not an action upon any covenants contained in the contracts for a deed. As stated before, it is based upon the' theory of a conversion. In my opinion the judgment in this case simply awards to Gunther the sum of $783.50 for improvements which he never sold nor claimed to have sold and which he always retained and possessed. Manifestly, the majority opinion is an illustration of a case where one may both have his cake and eat it. The judgment should be reversed and action dismissed.